Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 6-17 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Response to Arguments
Applicant’s amendments as filed on 06/09/2022 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Kikuchi. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on pages 5-6 have been rendered moot in light of new combination now made in view of Kikuchi being shown to teach the user defined settable range, please see detailed rejection below.
Applicant argues that range as displayed in Yamamoto is not based on currently set image adjustment value, see remarks page 5, last paragraph.
In reply, examiner asserts Yamamoto teaches that the settable range between -100-+100 of image adjustment value can be inputted in a setting area E13a-E14a based on currently default value set at +0 for example by the user interface as displayed in screen G2 of fig. 13, paragraphs, 109-115.
Applicant further argues that in Sakura the setting range is not changed based on value set by user interface, see remarks, page 6, 3rd paragraph.
In reply, examiner asserts that setting range which is changed based on restriction information (as admitted by the applicant) is set by the user and registered/stored, the range is changed based on the user defined restriction information setting values set in the finisher profile beforehand, paragraphs 304-305, 328-330.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “image position setting apparatus having an input screen that displays an allowable adjustment range of the image position adjustment value on the input screen, using increasing and decreasing amounts relative to a currently set image position adjustment value. The display control enables a user to easily grasp whether or not an image position adjustment value can be adjusted to a desired value”, see remarks page 5, 3rd paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, US 2010/0271640 in view of Sakura et al., US 2006/0238786 further in view of Kikuchi, US 2015/0169271.
Regarding claim 1, Yamamoto discloses an image position setting apparatus (image forming apparatus 1, paragraph 30) that sets an image position adjustment value for adjusting a position on a sheet where an image is formed (paragraphs 96-97, “the control section 110 judges whether an image shift setting is changed between the current sample print timing and the preceding sample print timing or not (Step S25). The image shift setting is a setting for adjusting a position of a front image formed on the front and/or a position of a back image formed on the back of a paper sheet P (i.e. setting by image shift processing). The change of the image shift setting includes a change of a position of a front image formed on the front and/or a position of a back image formed on the back of a paper sheet P by executing image shift processing”), comprising: 
a user interface (user interface as shown in screen G2 of fig. 13, paragraph 109);
a display (an operation display section 30, paragraph 31, figs. 1-2); and
a controller (control section 110) that causes the display to display a setting area for setting the image position adjustment value (fig. 13, paragraphs 109, 113-115, control section 110 displays the image position adjustment values (E13a-E14a) that are inputted via displayed screen G2 as shown in fig. 13)  and a settable range (ranges between -100-+100 as shown in fig. 13) of the image position adjustment value on the setting area based on an image position adjustment value currently set by the user interface (fig. 13, paragraphs, 109-115, the settable range between -100-+100 of image adjustment value can be inputted in a setting area E13a-E14a based on currently default value set at +0 for example by the user interface as displayed in screen G2 of fig. 13).  
Yamamoto fails to explicitly disclose settable range being a range able to be set by user interface, wherein display of the settable range is changed based on the image position adjustment value currently set by the user interface.
However, Sakura teaches wherein display of the settable range is changed based on the image position adjustment value currently set by user interface (displaying where display of settable ranges as shown in figs. 33-37 is changed based on value for image adjustment currently set by user interface, paragraphs 303-307, 332, “the display contents (binding width) of the user interface (UI) screen 3201 can be changed from the default setting range (0 mm to 30 mm) (i.e., 3203 of FIG. 32) to a setting range based on the restriction information (7 mm to 30 mm) (i.e., 3303 of FIG. 33)” and “rearrangement application 512 changes the default setting range (5 mm to 30 mm) to a new range (3 mm to 230 mm) reflecting the restriction information, and controls the display of the user interface”). 
Yamamoto and Sakura are combinable because they both teach image forming with adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Sakura for the benefit of enabling the printer driver of a printing apparatus to control a print post-processing apparatus that is connected to the network but was conventionally difficult to automatically control its printed products as taught by Sakura at paragraph 460.
Yamamoto and Sakura fail to explicitly teach wherein settable range being a range able to be set by user interface.
However, Kikuchi teaches wherein settable range being a range able to be set by user interface (user defined sheet range 403 can be set by user in user interface 400, fig. 5, paragraph 46. Note that “range of a size of a user-defined sheet that can be printed from the present printer driver 303 can be designated in a user-defined sheet range 403. The printer driver 303 performs control such that, among a plurality of sheet sizes registered with the OS, only user-defined sheets that fall within a range designated as the user-defined sheet range 403 are printable. The sheet sizes 402 and the user-defined sheet range 403 can each be freely edited by the administrator of the printer driver 303. The flow in which the printer driver 303 decides on printable sheets based on the foregoing information will be described later. The sheet sizes and the user-defined sheet range set on the screen shown in FIG. 5 are stored as current sheet size setting values”).
Yamamoto, Sakura and Kikuchi are combinable because they all teach image forming with defining ranges as to where image is printed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto and Sakura with the teachings of Kikuchi in order to have the settable range of Yamamoto be further user defined as taught by Kikuchi for the benefit of providing more ease and control to user such that the user can easily select only sheets that are printable based on the range as desired/set by the user as taught by Kikuchi at paragraph 74.
Regarding claim 2, Yamamoto in view of Sakura further teaches wherein controller (Sakura, driver UI) changes the display of the settable range when a predetermined instruction is received by the user interface (Sakura, figs. 33-37, based on user input as restriction information for binding width in bookbinding printing method/instruction, display of settable range as shown is changed, paragraphs 303-307).
Yamamoto and Sakura are combinable because they both teach image forming with adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Sakura for the benefit of print setting screen for setting printing and other finishing conditions can be easily displayed by combining them as taught by Sakura at paragraph 459.
Regarding claim 3, Yamamoto in view of Sakura further teaches predetermined instruction is an image forming instruction (Sakura, user input for binding width in bookbinding printing instruction as shown in figs. 33-37).
Yamamoto and Sakura are combinable because they both teach image forming with adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Sakura for the benefit of print setting screen for setting printing and other finishing conditions can be easily displayed by combining them as taught by Sakura at paragraph 459.
Regarding claim 4, Yamamoto further discloses wherein the image position setting apparatus is a communication apparatus (image forming apparatus 1 is an MFP apparatus, paragraph 31) that transmits the image position adjustment value to an image forming apparatus that forms an image on the sheet (control section 110 of MFP transmits instructions to image forming section 43 that performs printing, paragraph 67, 124-125, 131) (note that it is well known in art that instead of having a multifunctional peripheral which performs various processing functions, a separate individual client computer and attached printer can also be utilized to achieve the same effect) .
Regarding claim 6, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 6.
Regarding claim 7, it recites similar features as claim 2 except it’s a method claim, thus same rationale as applied for claim 2, also applies for claim 7.
Regarding claim 8, it recites similar features as claim 3 except it’s a method claim, thus same rationale as applied for claim 3, also applies for claim 8.
Regarding claim 9, which recites a non-transitory computer-readable storage medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
Regarding claim 10, which recites a non-transitory computer-readable storage medium version of claim 2, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
Regarding claim 11, which recites a non-transitory computer-readable storage medium version of claim 3, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
Regarding claim 12, Yamamoto further discloses wherein the settable range has a settable upper limit and a settable lower limit (range has upper limit of +100 and lower limit of -100, fig. 13) (Sakura also teaches that upper and lower limits of range as for instance, 7-30mm, element 3303, fig. 33).
Regarding claim 13, Yamamoto in view of Sakura further teaches wherein display of the settable upper limit and display of the settable lower limit are changed depending on the image position adjustment value currently set by the user interface (Sakura, displaying where display of settable ranges with upper limit and lower limit as shown in figs. 33-37 is changed based on currently set value for image adjustment, paragraphs 303-307, 332, “the display contents (binding width) of the user interface (UI) screen 3201 can be changed from the default setting range (0 mm to 30 mm) (i.e., 3203 of FIG. 32) to a setting range based on the restriction information (7 mm to 30 mm) (i.e., 3303 of FIG. 33)” and “rearrangement application 512 changes the default setting range (5 mm to 30 mm) to a new range (3 mm to 230 mm) reflecting the restriction information, and controls the display of the user interface”).
Yamamoto and Sakura are combinable because they both teach image forming with adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Sakura for the benefit of enabling the printer driver of a printing apparatus to control a print post-processing apparatus that is connected to the network but was conventionally difficult to automatically control its printed products as taught by Sakura at paragraph 460.
Regarding claim 14, Yamamoto in view of Sakura further teaches wherein the controller (Sakura, driver UI) further causes the display to display a value of the image position adjustment value in the setting area, and wherein the controller changes display of the value to zero and changes the display of the settable range based on the image position adjustment value currently set by the user interface (Sakura, display as shown in fig. 32-37 displays the value of the image position adjustment value in the setting area, wherein UI changes to default zero value as shown in fig. 32 and changes the settable ranges based on currently set value for image adjustment, paragraphs 303-307, 332, “the display contents (binding width) of the user interface (UI) screen 3201 can be changed from the default setting range (0 mm to 30 mm) (i.e., 3203 of FIG. 32) to a setting range based on the restriction information (7 mm to 30 mm) (i.e., 3303 of FIG. 33)).
Yamamoto and Sakura are combinable because they both teach image forming with adjusting image positions where image is formed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Sakura for the benefit of print setting screen for setting printing and other finishing conditions can be easily displayed by combining them as taught by Sakura at paragraph 459.
Regarding claim 15, which recites a non-transitory computer-readable storage medium version of claim 12, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
Regarding claim 16, which recites a non-transitory computer-readable storage medium version of claim 13, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
Regarding claim 17, which recites a non-transitory computer-readable storage medium version of claim 14, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Yamamoto in paragraphs 54, 56 and 129.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohji Yamamoto et al., US 2010/0231939 – teaches to adjust the position of the image to be printed by each print job, based on the print position computed by the print processing part.

                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672